Case 1:20-cv-02728-WJM-KMT Document 22 Filed 06/21/21 USDC Colorado Page 1 of 1

                                                                                               FILED
                                                                                    UNITED STATES DISTRICT COURT
                                                                                         DENVER, COLORADO
                                                                                              8:03 am, Jun 21, 2021
                                UNITED STATES DISTRICT COURT                         JEFFREY P. COLWELL, CLERK
                                 FOR THE DISTRICT OF COLORADO


                                                                    SECOND AMENDED
  Jerome L. Grimes,                                                    Civil Complaint No.:
                  Plaintiff,                                        1:20-cv-2728-WJM-KMT

  v.                                                    PLAINTIFF’S MOTION TO RESTRICT
  1. SSP 720 Chapman, LLC., dba:                        VIEWING OF “FIRST” SCHEDULING
           PINE CREEK VILLAGE,                          ORDER, 06/18/2021, 01:30 P.M. approx.
                  Defendant.


       PLAINTIFF MOTION TO RESTRICT THE VIEWING OF “FIRST” PLAINTIFF’S
                             SCHEDULING ORDER


       The PLAINTIFF moves this Motion Request to Restrict the Viewing of the PLAINTIFF’S
  01:00 P.M., June 18, 2021, Scheduling Order PROPOSED that was set WITH Omissions that
  have been corrected in the 05:00 P.M., June 18, 2021, “SUBMISSION” via Electronic Email In
  Pro Se Venue.


       I declare under the penalty of perjury, under the laws of the (USA) United States of America
  and Its Territories, that the foregoing is true and correct.


  Dated: June 18, 2021                                                JEROME L. GRIMES
                                                                  Jerome L. Grimes, B.A., & MBA
                                                                    Doctoral Graduate Student
                                                                 In Pro Se, Attorney for the Plaintiff
